 Case 5:20-cv-05163-TLB Document 5               Filed 09/02/20 Page 1 of 3 PageID #: 107




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


 BONNIE HEATHER MILLER and
 LEAGUE OF WOMEN VOTERS OF
 ARKANSAS,

                        Plaintiffs,
                                                  Case No. 5:20-cv-05163-TLB
                       v.
                                                  Hon. Timothy L. Brooks
 JOHN THURSTON, in his official capacity
 as Secretary of State of Arkansas,

                        Defendant.



         PLAINTIFFS’ MOTION TO EXPEDITE BRIEFING ON MOTION FOR
                        PRELIMINARY INJUNCTION
       Plaintiffs Bonnie Heather Miller and the League of Women Voters of Arkansas

(“Plaintiffs”) respectfully move this Court, pursuant to 28 U.S.C. § 1657, to set an expedited

briefing schedule on Plaintiffs’ Motion for Preliminary Injunction, ECF No. 3. Plaintiffs’ Brief in

Support of the Preliminary Injunction Motion was filed with this court on September 2, 2020,

ECF No. 4 Due to the important constitutional rights at issue in this case, along with the

impending deadlines for ballot printing, Plaintiffs request the following expedited schedule for

the remaining briefing on the Motion:

           •   Defendant’s Response: September 9, 2020

           •   Plaintiffs’ Reply: September 11, 2020

           •   Plaintiffs’ request oral argument by September 14, 2020.
 Case 5:20-cv-05163-TLB Document 5               Filed 09/02/20 Page 2 of 3 PageID #: 108




       WHEREFORE, Plaintiffs respectfully request that the Court grant this Motion to

Expedite Briefing on the Plaintiffs’ Motion for Preliminary Injunction. in accordance with the

dates set out above, or at such time as this Court deems proper.


Date: September 2, 2020

                                                  Respectfully submitted,

                                                  /s/ David Couch

 Ruth Greenwood*                                  David A. Couch
 Campaign Legal Center                            1501 North University Ave
 125 Cambridgepark Drive                          Suite 228
 Cambridge, MA 02140                              Little Rock, AR 72207
 rgreenwood@campaignlegal.org                     (501) 661-1300
 (202) 560-0590                                   arhog@icloud.com


                                                  Christopher Lamar*
                                                  Campaign Legal Center
                                                  1101 14th Street NW, Suite 400
                                                  Washington, DC 20005
                                                  clamar@campaignlegal.org
                                                  (202) 736-2200

                                                  Attorneys for the Plaintiff



* Pro Hac Vice admissions forthcoming
 Case 5:20-cv-05163-TLB Document 5              Filed 09/02/20 Page 3 of 3 PageID #: 109




                              CERTIFICATE OF SERVICE

       I certify that on September 2, 2020, I caused a copy of the foregoing motion to be

served upon counsel for Defendant by e-mail at the address below. I will also contact Counsel

for Defendant by phone to confirm that he will accept service on behalf of Defendants.

Gary L. Sullivan
Managing Attorney
Arkansas Secretary of State’s Office
500 Woodland St. Suite 256
Little Rock, AR 72201
Phone 501.682-3401
gary.sullivan@sos.arkansas.gov

                                                    /s/ David A. Couch
                                                    David A. Couch

                                                    Counsel for Plaintiffs
